Citation Nr: 1030366	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A hearing was held at the RO before the 
undersigned Acting Veterans Law Judge of the Board in June 2010.  
At that time, there had been other rating decisions on other 
issues and the Veteran indicated the appeals regarding all other 
issues were withdrawn.  


FINDINGS OF FACT

1.  CAD was not manifest in service and is unrelated to service.  

2.  Arteriosclerosis was not manifest to a degree of 10 percent 
within one year of service discharge.  

3.  CAD was not caused or aggravated by the Veteran's 
service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for CAD, including as 
secondary to service-connected PTSD, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in August 2009.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran an examination in 
September 2009 which contains a medical opinion as to the 
etiology of his CAD; and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arteriosclerosis  may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Secondary service connection can be granted 
for disability to the extent that it is chronically made 
worse/aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran claims service connection for CAD 
secondary to his service-connected PTSD.  

Service treatment records are silent for reference to CAD or 
arteriosclerosis.  The Veteran reported palpitations with 
excessive smoking on VA treatment in August 1956.  His blood 
pressure was 120/84, his heart was clear, and a chest X-ray was 
normal.  On VA examination in May 1980, the Veteran reported that 
he had had a heart attack in January 1980.  The diagnoses on 
examination were arteriosclerotic heart disease with recent 
myocardial infarction and myocardial ischemia, and generalized 
arteriosclerosis.  

E. W. Allensworth, M.D. reported in March 2001 that the Veteran 
had episodes of chest pain with marked anxiety and stress.  In 
September 2009, Dr. Allensworth reported the Veteran's history of 
treatment since a myocardial infarction in January 1980.  He 
indicated that the Veteran has severe arteriosclerotic heart 
disease and supported the Veteran's contention that his heart 
disease was likely caused by his service-connected PTSD.  The 
Veteran was typical of many Veterans diagnosed with PTSD.  They 
struggle for many years before seeking help, which is often when 
the damage occurs.  Harrisons Principles of Internal Medicine 
states that PTSD causes an increase in norepinephrine, commonly 
called adrenaline.  After many years the increase in adrenaline 
is well known to cause hypertension and heart difficulties.  Dr. 
Allensworth felt that the Veteran's current condition was the 
result of longstanding hypertension.  A VA publication was noted 
to show that PTSD is associated with significant biological 
strain on the body.  A New York Academy of Science article was 
noted to state that studies had linked PTSD to cardiovascular 
disease.   

The November 2009 VA examination report shows that the Veteran's 
claims folder including private records was reviewed.  The report 
reveals that the Veteran had smoked 2 packs per day of cigarettes 
for 40 years, leaving him with an 80 pack year history of 
smoking, and that there was a history of heart disease in the 
Veteran's family.  He had had a myocardial infarction in 1980.  
He had evidence of a right endarterectomy and coronary artery 
bypass grafting.  The examiner felt that it was less likely than 
not that the Veteran's CAD was caused or aggravated by his 
service-connected PTSD.  The examiner noted that the Veteran's 
tobacco abuse, hyperlipidemia, and his family history of heart 
and vascular disease were all significant risk factors for CAD, 
and that a review of the medical literature showed no articles to 
support a strong association between coronary heart disease and 
PTSD.  Medical literature was reviewed.  

Based on the evidence, the Board finds that service connection is 
not warranted for CAD.  The Board finds that the VA examiner's 
opinion is more probative than the opinion from Dr. Allensworth.  
The VA publication Dr. Allensworth cited does not reportedly 
pertain to PTSD causing CAD.  Dr. Allensworth did not consider 
the Veteran's smoking history, nor his family history of heart 
disease or his hyperlipidemia, which are all significant risk 
factors.  Additionally, it is unclear that the Veteran had 
hypertension before his CAD.  His blood pressure had been normal 
in 1956 and his blood pressure was 122/82 on VA examination in 
May 1980, when hypertension was not diagnosed but 
arteriosclerotic heart disease and generalized arteriosclerosis 
were.  Moreover, the VA examiner in 2009 indicated that there are 
no studies which show a strong association between PTSD and 
coronary heart disease.  The VA publication mentioned by Dr. 
Allensworth did not specifically mention PTSD causing CAD, and 
while a New York Academy of Science article had stated that 
studies had linked PTSD to cardiovascular disease, the examiner 
in 2009 considered the Veteran specific history and risk factors 
in reaching the conclusion that the Veteran's PTSD did not cause 
or aggravate his CAD.  The 2009 VA examination report is more 
thorough and specific to the Veteran and the issue at hand, which 
is whether the Veteran's PTSD caused or aggravated his CAD, and 
so the Board accords it more weight.  See Prejean v. West, 13 
Vet. App. 444 (2000) (factors for determining probative value of 
medical opinions include their thoroughness and detail, whether 
they discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).

The Veteran may feel that his PTSD caused his CAD.  However, 
while he testified in June 2010 that he had been a medic, there 
is no indication that he has any special training on the issue of 
whether PTSD causes or aggravates CAD, and so his opinion is 
considered to have little, if any, probative value.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for CAD including as secondary to 
service-connected PTSD is denied.


____________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


